--------------------------------------------------------------------------------

Exhibit 10.1


[ONEMAIN LETTERHEAD]


September 8, 2018


Jay N. Levine
OneMain Holdings, Inc.
One Station Place, Ste. 304
Stamford, CT  06902


Resignation and Service on
the Board of Directors of OneMain Holdings, Inc.


Dear Jay:


The Board of Directors (the “Board”) of OneMain Holdings, Inc. (the “Company”)
has received your notice that you have decided to resign from your position as
the Company’s President and Chief Executive Officer (and, more generally, as an
employee of the Company) and as a member of the Executive Committee of the Board
effective as of September 8, 2018 (the “Effective Date”), but that you desire to
retain your role as the Chairman of the Board and a member of the Compliance
Committee of the Board.  The Company also desires for you to retain your role as
the Chairman of the Board and as a member of the Compliance Committee on the
terms set forth in this letter agreement.  Your compensation as of the Effective
Date is subject to the approval of the Company’s Compensation Committee and the
terms and conditions set forth in this letter agreement.


Fees.  In consideration of your services as a nonemployee Chairman of the Board,
you will be paid an aggregate annual fee of $500,000 (“Annual Director Fee”),
half of which (i.e., $250,000) is payable in cash (the “Annual Cash Director
Fee”) and the other half of which (i.e., $250,000) is payable in the form of an
equity award under the terms of the Amended and Restated 2013 Omnibus Incentive
Plan or another long-term incentive plan maintained by the Company (the
“Incentive Plan”) (such portion of the Annual Director Fee, the “Annual Equity
Director Fee”).  For 2018, the Annual Director Fee will be prorated using the
Effective Date as the starting date.  The Annual Cash Director Fee will be paid
to you in equal installments not less frequently than quarterly at the same time
that cash fees are generally paid to other members of the Board.  The Annual
Equity Director Fee will be paid to you in the form of restricted stock units
under the Incentive Plan (or another form of equity under the Incentive Plan
that is awarded to other members of the Board) and will be subject to the same
vesting and other terms and conditions as are applicable to the annual equity
awards granted to other members of the Board (including execution of an
agreement similar to that executed by other members of the Board).  The number
of shares subject to such award will be determined based on the closing price of
the Company’s common stock on the grant date (or, if such date is not a business
day, on the last business day preceding such date).  In connection with your
service as a non-executive Chairman of the Board as of the Effective Date and
for the remainder of 2018, you will be entitled to a restricted stock unit award
with a grant date value of $78,082.19 (which represents a pro rata portion of
your Annual Equity Director Fee for 2018 starting on the Effective Date), which
will vest on January 2, 2019 subject to your continued service to the Company on
the Board through such date.   The Annual Director Fee will be compensation for
all services that you perform as a director and Chairman of the Board, including
for service on Board committees, and is in lieu of compensation paid to
directors generally unless specifically authorized by the Board.
 

--------------------------------------------------------------------------------

Your service on the Board is subject to termination on the same terms and
conditions as are generally applicable to other members of the Board.  You
specifically acknowledge that you remain subject to applicable “insider trading”
policies for the purchase and sale of Company securities.


Duties.  In addition to your duties as Chairman and member of the Board, from
time to time at the request of the Board or the Company’s Chief Executive
Officer (“CEO”), you shall render consultation, advice, information and
assistance concerning matters related to the Company, its subsidiaries and the
financial services industry, including, but not limited to, customer, investor
and regulator relations, industry practices, the Company’s prior practices and
other matters as reasonably requested by the Board or the CEO.  You agree to
honor any such reasonable requests for your services and you agree to devote
reasonable time and your best efforts, skill, and attention to the diligent
performance of your duties as requested by the Company.  In rendering any such
services, you are free to arrange your own time, pursuits, and schedule and to
determine the specific manner in which your services will be performed, but you
agree to use your best efforts to accommodate the scheduling requirements and
the work of the Company, including attendance at Board and relevant committee
meetings.  The Company agrees that it will provide you with the support of a
secretarial assistant (who may also provide services to other members of the
Board or employees of the Company), an office at the Company’s offices and a
Company email address for so long as you remain the Chairman of the Board.


Benefits.  You acknowledge and agree that as of the Effective Date you will no
longer be an employee of the Company and as a result, you will no longer be
eligible for any benefit programs, plans, arrangements or policies made
available to employees; provided, however, that you will remain eligible to
participate in any benefit programs, plans, arrangements or policies made
available to other members of the Board and former employees, subject to the
terms and conditions generally applicable to such benefit programs.
 
2

--------------------------------------------------------------------------------

Taxes.  You acknowledge your separate responsibility for all federal and state
withholding income taxes, Federal Insurance Contribution Act taxes, and workers’
compensation and unemployment compensation taxes, if applicable.  You and the
Company both agree that you are properly classified as an independent contractor
of the Company as of the Effective Date.


Non-Competition.   You will not, during your service with the Company, provide
consultative services to, own, manage, operate, join, control, be employed by,
participate in, or be connected in a business venture with, any business,
individual, partner, firm, corporation, or other entity that directly competes
with the Company or any of its subsidiaries in the business of direct consumer
non-real estate finance and credit insurance anywhere in the United States.


You will not, during the twelve (12) month period following the notice of
termination of your services by you or the Company for any reason or no reason,
provide consultative services to, own, manage, operate, join, control, be
employed by, participate in, or be connected with, any business, individual,
partner, firm, corporation, or other entity that directly competes with the
Company or any of its subsidiaries in the business of direct consumer non-real
estate finance and credit insurance anywhere in the United States.


Notwithstanding the foregoing, the following shall not be deemed a violation of
this letter agreement:  the “beneficial ownership” by you, either individually
or as a member of a “group” (as such terms are used in Rule 13d of the general
rules and regulations under the Securities Exchange Act of 1934) of stock, but
not more than five percent (5%) of the voting stock, of any public company.


Non-Solicitation.    You will not, directly or indirectly, during your service
with the Company and for twelve (12) months following the effective date of the
termination of your services by you or the Company for any reason or no reason,
either (x) solicit or encourage to leave the employment of the Company, any of
its subsidiaries or any of their respective affiliates, any employee,
consultant, independent contractor or other service provider thereof (or
knowingly assist any other person in so soliciting, encouraging, enticing or
inducing), or hire any person who has left the employment of, or has ceased
providing services to, the Company, any of its subsidiaries or any of their
respective affiliates during the immediately preceding six-month period without
the prior written consent of the Company or (y) disrupt, damage, impair or
interfere with business of the Company or any of its subsidiaries by raiding
Company or any of its subsidiaries employees.


You will not, directly or indirectly, while you are a member of the Board and
for twelve (12) months following the effective date of the termination of your
services by you or the Company for any reason or no reason, whether for your own
account or for the account of any other person, firm, corporation or other
business organization, directly, or indirectly by assisting others,
intentionally interfere with the relationship of the Company, any of its
subsidiaries or any of their respective affiliates, or endeavor to entice away
from the Company, any of its subsidiaries or any of their respective affiliates,
any clients or customers of the Company, any of its subsidiaries or any of their
respective affiliates.
 
3

--------------------------------------------------------------------------------

Enforcement.  If you commit a breach of, or are about to commit a breach of, any
of the provisions in the Non-Competition or Non-Solicitation sections of this
agreement above, the Company shall have the right to have such provisions
specifically enforced by any court having equity jurisdiction without being
required to post bond or other security and without having to prove the
inadequacy of the available remedies at law, it being acknowledged and agreed
that any such breach or threatened breach will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy to the
Company.  In addition, the Company may take all such other actions and remedies
available to it under law or in equity and shall be entitled to such damages as
it can show it has sustained by reason of such breach.


Entire Agreement.  This letter agreement embodies the entire agreement and
understanding of the parties hereto with regard to the matters described herein,
and supersedes any and all prior and/or contemporaneous agreements and
understandings, oral or written, between the parties regarding your services
(including the Employment Agreement made and entered into as of September 30,
2013 by and between you and Springleaf Finance Inc. (the “Employment
Agreement”)), but not including the Indemnification Agreement made and entered
into as of June 25, 2018 by and between you and the Company, which you and the
Company agree will survive this Letter Agreement.  You further agree that, as of
the Effective Date, the Employment Agreement will be deemed to be terminated by
mutual consent, and you will not be entitled any additional compensation or
benefits under the Employment Agreement, including any severance under Section 6
of the Employment Agreement.  Notwithstanding the foregoing, the parties agree
that Sections 7(a), (b) and (e) will remain in effect.


Counterparts.  This letter agreement may be executed in two or more counterparts
(including via facsimile or .pdf file), each of which shall be deemed to be an
original but all of which together shall constitute one and the same
instrument.  This letter agreement may be executed by the Company by affixing
the facsimile or other electronic signature of a duly authorized officer or
director of Parent and the use of such a facsimile or other electronic signature
shall have the same validity and effect as the use of a signature affixed by
hand.


We look forward to having you remain as the Chairman of the Board, and to the
future success of our businesses.


If the foregoing is consistent with your understanding, please sign both
duplicate originals of this letter agreement and keep one duplicate original for
your records.
 
4

--------------------------------------------------------------------------------

 
Very truly yours,
         
ONEMAIN HOLDINGS, INC.
         
By:
/s/ Roy A. Guthrie
 

 
Name:
Roy A. Guthrie
 
Title:
Member of the Board



Acknowledged and Agreed:
     
/s/ Jay N. Levine
 
Jay N. Levine
 

 

 
5


--------------------------------------------------------------------------------